DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the application filed on 06/25/2019. Claims 1-20 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1:
For Step 1, the claim is a method so it does recite a statutory category of invention.
For Step 2, Prong 1:


The claim recites the limitation of “determining …” The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “…correlating…”  The “correlating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating …” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 


For Step 2, Prong 2, the claim does recite additional elements: internet of things (IoT) devices.
Under its broadest reasonable interpretation, the internet of things, or IoT, is a system of interrelated computing devices, mechanical and digital machines.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere data gathering step. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “
… determining the one or more extended rules have been met; and performing an action in response…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 3:
Claim 3, which incorporates the rejection of claim 2, recites further limitations such as “…deactivating…activating… sending” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: displaying, vehicle device, and IoT devices.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 2, recites further limitations such as “…comparing the real-time data...” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 1, recites further limitations such as “…selected….”
The claim recites additional elements: sensor data and vehicles.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 1, recites further limitations such as “…includes…” that are part of the abstract idea and do not amount to an inventive concept.
The claim does recite an additional element: received.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by [0003] of Ritter et al. (US 2012/0166459 A1, hereinafter referred to as Ritter).

Accordingly, this additional element does not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. 
Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).  
The additional element does not improve any technology. Therefore, the claim is directed to the abstract idea. 

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 6, recites further limitations such as “…includes…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional element: vehicle device.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 8:
Claim 8, which incorporates the rejection of claim 6, recites further limitations such as “…includes…generated…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: user devices and vehicle device.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 9:
Claim 9, which incorporates the rejection of claim 1, recites further limitations such as “…analyzing…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 10:
For Step 1, the claim is a method so it does recite a statutory category of invention.
For Step 2, Prong 1:
The claim recites the limitation of “analyzing….”  The “analyzing…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining …” The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “…correlating…”  The “correlating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating …” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “applying …” The “applying” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: processor (generic computer and computer functions) and internet of things (IoT) devices.

Under its broadest reasonable interpretation, the internet of things, or IoT, is a system of interrelated computing devices, mechanical and digital machines.


Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere  data gathering step. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 11:
Claim 11, which incorporates the rejection of claim 10, recites further limitations such as “… determining the one or more extended rules have been met; and performing an action in response…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 11, recites further limitations such as “…deactivating…activating… sending” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: displaying, vehicle device, and IoT devices.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 11, recites further limitations such as “…comparing the real-time data...” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 14:
Claim 14, which incorporates the rejection of claim 10, recites further limitations such as “…selected….”
The claim recites additional elements: sensor data and vehicles.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.
Regarding Claim 15:
For Step 1, the claim is a method so it does recite a statutory category of invention.
For Step 2, Prong 1:
The claim recites the limitation of “analyzing….”  The “analyzing…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the generating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “determining …” The “determining” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “…correlating…”  The “correlating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “generating …” The “generating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “applying …” The “applying” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the setting step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: a computer-readable storage medium, a processor (generic computer and computer functions), and internet of things (IoT) devices.

Under its broadest reasonable interpretation, the internet of things, or IoT, is a system of interrelated computing devices, mechanical and digital machines.
Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “receiving” step is a form of insignificant extra-solution activity because it is a mere a data gathering step. See MPEP 2106.05(g).The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  

Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “receiving” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 15, recites further limitations such as “… analyzing the real-time data by applying one or more event detection rules; and
determining the one or more event detection rules have not been met…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 15, recites further limitations such as “… determining the one or more extended rules have been met; and performing an action in response…” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 18:
Claim 18, which incorporates the rejection of claim 17, recites further limitations such as “…deactivating…activating… sending” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional elements: displaying, vehicle device, and IoT devices.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 19:
Claim 19, which incorporates the rejection of claim 17, recites further limitations such as “…comparing the real-time data...” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 20:
Claim 20, which incorporates the rejection of claim 15, recites further limitations such as “…selected….”
The claim recites additional elements: sensor data and vehicles.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0025771 A1, hereinafter referred to as Park), in view of Shaashua et al. (US 2015/0019553 A1, hereinafter referred to as Shaashua).

As to claim 1, Park teaches a computer-implemented method comprising: 
receiving real-time data from one or more internet of things (IoT) devices that are communicatively coupled to a vehicle (see paragraphs [0071], IoT devices 203 may include any of a variety of physical devices, sensors, actuators, electronics, vehicles, home appliances, and/or other items having network connectivity which enable IoT devices 203 to communicate with web services platform 102… automobiles
with built-in sensors…; [0075]…devices that provide data to web services platform…OT data may include timeseries data received from IoT devices 203 (e.g., sensor measurements, status indications, alerts, notifications, etc.)…; [0256]…streaming data received in real-time from IoT devices 203 and/or other data sources (as described with
reference to FIG. 14)….); 
analyzing the real-time data by applying one or more event detection rules  (see paragraphs [0294], abnormal event timeseries…evaluate abnormal event detection rules defined by a DAG to detect abnormal events in the event data…apply the abnormal event detection rules to the event data to determine whether each sample of the event data qualifies as an abnormal event.); 
determining the one or more event detection rules have not been met (see paragraphs [0147]-[0149]… retrieve the fault detection rules from timeseries storage 214 and can use the fault detection rules to analyze the timeseries data…; [0294]…evaluate abnormal event detection rules defined by a DAG to detect abnormal events in the event data…abnormal event value can have a value of "Abnormal" if the event meets the criteria for abnormal events and a value of "Normal" if the event does not meet the criteria for abnormal events…);  
extracting contextual data from the real-time data  (see paragraphs [0075]
timeseries data received from IoT devices 203 (e.g., sensor measurements, status indications, alerts, notifications, etc …contextual data…;[0084]…provides contextual information regarding the data point…).
However, Park fails to explicitly teach: 
correlating the contextual data with the one or more event detection rules; 
generating, in response to the correlating, one or more extended rules incorporating the contextual data; and 
applying the one or more extended rules to the real-time data.  
Shaashua, in combination with Park, teaches: 
correlating the contextual data with the one or more event detection rules (see paragraphs [0036], Fig. 3, IoT integration platform…data correlation module 306..rule execution module 314, and an event track module 316…; [0046]… relevant data including contextual parameters from the data correlation module 306…; [0055], [0079]… in response to the detection of the conditional event at time Ti, the rule execution module 314 may execute multiple shutdown commands to multiple IoT
devices at the user's home address; [0124]); 
generating, in response to the correlating, one or more extended rules incorporating the contextual data (see paragraphs [0077]…a trigger-action mechanism responsible for creating ( e.g., the rule generation module 310), storing ( e.g., the rule generation module 310), validating ( e.g., the rule generation module 310), tracking (e.g., event tracking module 316), and activating ( e.g., the rule execution module 314) the interoperable rules…; [0079]…rule generation module 310 may have created a context-based rule of "if user left the house then turn off all in-house devices…"); and 
applying the one or more extended rules to the real-time data see paragraphs [0077]-[0082]…a logical IoT devices rule may be implemented through a natural language indication by "when I leave home, turn off my lights and start my Roomba vacuum cleaner" or "when I finish exercising, then cool down my car…." …The rule execution
module 314 may then execute the context event based rule when the context triggered condition is satisfied…rule generation module 310 may have created a context-based rule of "if user left the house then turn off all in-house devices…"…the data correlation module 306 and the data analysis module 308 can recognize that every morning a user starts the coffee machine, turns on the music, leaves a house, and turns off all lights and thermostat…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the system of Park to add “correlation module” to the Park’s system, as taught by Shaashua above. The modification would have been obvious because one of ordinary skill would be motivated to create an integration platform for the Internet of Things ("the technology") that further enhances the integration platform to connect to not only devices, but also other physical entities, such as places and people ("Internet of Everything"), as suggested by Shaashua ([0004]).

As to claim 2, which incorporates the rejection of claim 1, Shaashua, in combination with Park, teaches: 
determining the one or more extended rules have been met (see paragraph [0078]…The rule execution module 314 may then execute the context event based rule when the context triggered condition is satisfied; and 
performing an action in response to determining that the one or more extended rules have been met (see paragraphs [0077]… a logical IoT devices rule may be implemented through a natural language indication by "when I leave home, turn off my lights and start my Roomba vacuum cleaner" or "when I finish exercising, then cool down my car….;  [0078]…The rule execution module 314 may then execute the context event based rule when the context triggered condition is satisfied..).  
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the system of Park to add “extended rules” to the Park’s system, as taught by Shaashua above. The modification would have been obvious because one of ordinary skill would be motivated to create an integration platform for the Internet of Things ("the technology") that further enhances the integration platform to connect to not only devices, but also other physical entities, such as places and people ("Internet of Everything"), as suggested by Shaashua ([0004]).

Claim 10 recites substantially the same functionalities recited in claim 1, and is directed to a system that performs the method of claim 1. Shaashua teaches stored instructions ([0012]…Fig.5).  Therefore, claim 10 is rejected for the same reasons as applied to claim 1 above.

Claim 11 recites substantially the same functionalities recited in claim 2, and is directed to a system that performs the method of claim 2. Shaashua teaches processor ([0012]…Fig.5).  Therefore, claim 11 is rejected for the same reasons as applied to claim 2 above.

Claim 15 recites substantially the same functionalities recited in claim 1, and is directed to a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor that performs the method of claim 1. Shaashua teaches processor ([0012]…Fig.5).  Therefore, claim 15 is rejected for the same reasons as applied to claim 1 above.

As to claim 16, which incorporates the rejection of claim 15, Park teaches:
analyzing the real-time data by applying one or more event detection rules  (see paragraphs [0294], abnormal event timeseries…evaluate abnormal event detection rules defined by a DAG to detect abnormal events in the event data…apply the abnormal event detection rules to the event data to determine whether each sample of the event data qualifies as an abnormal event.); and
determining the one or more event detection rules have not been met (see paragraphs [0147]-[0149]… retrieve the fault detection rules from timeseries storage 214 and can use the fault detection rules to analyze the timeseries data…; [0294]…evaluate abnormal event detection rules defined by a DAG to detect abnormal events in the event data…abnormal event value can have a value of "Abnormal" if the event meets the criteria for abnormal events and a value of "Normal" if the event does not meet the criteria for abnormal events…).  

Claim 17 recites substantially the same functionalities recited in claim 2, and is directed to a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor that performs the method of claim 2. Shaashua teaches processor ([0012]…Fig.5).  Therefore, claim 17 is rejected for the same reasons as applied to claim 2 above.

Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0025771 A1, hereinafter referred to as Park), in view of Shaashua et al. (US 2015/0019553 A1, hereinafter referred to as Shaashua), and further in view of Neuert (US 2020/0037125 A1, hereinafter referred to as Neuert).

As to claim 3, which incorporates the rejection of claim 2, Park and Shaashua fails to explicitly teach wherein the action is selected from the group consisting of: 
deactivating one or more systems of the vehicle; 
activating one or more systems of the vehicle; 
displaying a notification on a vehicle device; and 
sending a notification to the one or more IoT devices.  
However, Neuert, in combination with Park and Shaashua, teaches wherein the action is selected from the group consisting of: 
deactivating one or more systems of the vehicle (see Fig. 1. Element 144; paragraph [0056]…deactivated…); 
activating one or more systems of the vehicle (see paragraphs [0044], activities 150 and alerts 152. ..;  [0056]…activated…); 
displaying a notification on a vehicle device (see paragraphs [0044], activities 150 and alerts 152...; [0056]…displayed…); and 
sending a notification to the one or more IoT devices (see paragraphs [0004]…generate alerts or notifications, or to automatically take actions based on triggers or conditions associated with a respective schedule data object…; [0044]….alerts 152 (which can also be referred to as a notification or a message, and which can be used to indicate an error condition; [0128]…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination of system of Park and Shaashua to add “extended rules” to the combination of system of Park and Shaashua, as taught by Neuert  above. The modification would have been obvious because one of ordinary skill would be motivated to have data efficiently processed by computing the devices and the users, as increasing the amounts of data become available, as suggested by Neuert ([0024]).

Claim 12 recites substantially the same functionalities recited in claim 3, and is directed to a system that performs the method of claim 3. Shaashua teaches processor ([0012]…Fig.5).  Therefore, claim 12 is rejected for the same reasons as applied to claim 3 above.

Claim 18 recites substantially the same functionalities recited in claim 3, and is directed to a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor that performs the method of claim 3. Shaashua teaches processor ([0012]…Fig.5).  Therefore, claim 18 is rejected for the same reasons as applied to claim 3 above.

Claims 4, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0025771 A1, hereinafter referred to as Park), in view of Shaashua et al. (US 2015/0019553 A1, hereinafter referred to as Shaashua), and further in view of Hodges (US 2017/0011562 A1, hereinafter referred to as Hodges).

As to claim 4, which incorporates the rejection of claim 2, Park teaches wherein determining the one or more event detection rules have been met but Park and Shaashua fail to explicitly teach:
comparing the real-time data to an extended rule data threshold.  
However, Hodges, in combination with Park and Shaashua, teaches:
comparing the real-time data to an extended rule data threshold (see paragraphs [0003]-[0005]…compare the first operation value to the first feedback threshold, in response to determining that the first operation value satisfies the first feedback threshold… compare the second operation value to a second feedback threshold… compare the second operation value to a second feedback threshold… comparing the first operation value to a first feedback threshold… comparing the second operation value to a second feedback threshold…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination of system of Park and Shaashua to add “an extended rule data threshold comparison” to the combination of system of Park and Shaashua, as taught by Hodges  above. The modification would have been obvious because one of ordinary skill would be motivated to have a system that provides the feedback about driving performance of the driver of the vehicle to the driver to improve the driver's driving performance, as suggested by Hodges ([0004]).

Claim 13 recites substantially the same functionalities recited in claim 4, and is directed to a system that performs the method of claim 4. Shaashua teaches processor ([0012]…Fig.5).  Therefore, claim 13 is rejected for the same reasons as applied to claim 4 above.

Claim 19 recites substantially the same functionalities recited in claim 4, and is directed to a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor that performs the method of claim 3. Shaashua teaches processor ([0012]…Fig.5).  Therefore, claim 19 is rejected for the same reasons as applied to claim 4 above.

Claims 5, 8, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0025771 A1, hereinafter referred to as Park), in view of Shaashua et al. (US 2015/0019553 A1, hereinafter referred to as Shaashua), and further in view of Matus et al. (US 2019/0005412 A1, hereinafter referred to as Matus).

As to claim 5, which incorporates the rejection of claim 1, Park, teaches weather data and vehicle entity.  However, Park and Shaashua fail to explicitly teach wherein the contextual data is selected from the group consisting of vehicle sensor data, imaging data, user data, driving behavioral data, temporal data, vehicle data received from one or more other vehicles, road condition data, and weather data.
Matus, in combination with Park and Shaashua, teaches wherein the contextual data is selected from the group consisting of vehicle sensor data, imaging data, user data, driving behavioral data, temporal data, vehicle data received from one or more other vehicles, road condition data, and weather data (see paragraphs [0019]… vehicle sensor data..[0032]… vehicle camera data… data of users…vehicle operation data(e.g., vehicle proximity sensor data; OBD data; vehicle operation data; vehicle camera data; PVA data; fuel data; motion sensor data; etc.), traffic data (e.g., type of vehicular path such as freeway road or local road, which can be correlated with user driving preferences; accident data…
environmental data (e.g., weather conditions, which can be correlated with frequency of a particular user to operate a vehicle during such weather conditions; road conditions;; -[0033]…behavioral datasets ( e.g., driving behavior-related data upon which driving behavior profiles can be generated for users and/or user accounts…; [0034]…data at a device used in collecting movement data ( e.g., user smartphone…).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination of system of Park and Shaashua to add “contextual data” to the combination of system of Park and Shaashua, as taught by Matus above. The modification would have been obvious because one of ordinary skill would be motivated to improve data accuracy, fill gaps of movement data during a time period, increase confidence levels associated with determining user characteristics and/
or initiating user-related actions, and/or perform any suitable operation in relation to the method, as suggested by Matus ([0029]).

As to claim 8, which incorporates the rejection of claim 1, Park and Shaashua fail to explicitly teach wherein the contextual data includes imaging data generated by a communicatively coupled camera disposed on the vehicle.  
However, Matus, in combination with Park and Shaashua, teaches wherein the contextual data includes imaging data generated by a communicatively coupled camera disposed on the vehicle (see paragraphs [0025]… vehicle camera…; [0032]… vehicle camera data…).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination of system of Park and Shaashua to add “imaging data” to the combination of system of Park and Shaashua, as taught by Matus above. The modification would have been obvious because one of ordinary skill would be motivated to improve data accuracy, fill gaps of movement data during a time period, increase confidence levels associated with determining user characteristics and/
or initiating user-related actions, and/or perform any suitable operation in relation to the method, as suggested by Matus ([0029]).

Claim 14 recites substantially the same functionalities recited in claim 5, and is directed to a system that performs the method of claim 5. Shaashua teaches processor ([0012]…Fig.5).  Therefore, claim 14 is rejected for the same reasons as applied to claim 5 above.


Claim 20 recites substantially the same functionalities recited in claim 5, and is directed to a computer program product comprising a computer-readable storage medium having program instructions embodied therewith, wherein the computer-readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor that performs the method of claim 5. Shaashua teaches processor ([0012]…Fig.5).  Therefore, claim 20 is rejected for the same reasons as applied to claim 5 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0025771 A1, hereinafter referred to as Park), in view of Shaashua et al. (US 2015/0019553 A1, hereinafter referred to as Shaashua), and further in view of Matus et al. (US 2019/0005412 A1, hereinafter referred to as Matus), and Mitsui et al. (US 2017/0161386 A1, hereinafter referred to as Mitsui).

As to claim 6, which incorporates the rejection of claim 1, Matus teaches wherein the contextual data includes road condition data and weather data (see paragraphs [0019]… vehicle sensor data..[0032]… environmental data (e.g., weather conditions, which can be correlated with frequency of a particular user to operate a vehicle during such weather conditions; road conditions…).  However, Park, Shaashua and Matus fail to explicitly teach wherein the road condition data and the weather data are received from an internet service.  
However, Mitsui, in combination with Park and Shaashua, teaches wherein the contextual data includes road condition data and weather data, wherein the road condition data and the weather data are received from an internet service (see paragraphs [0017]…driving condition and environment data may be captured by a smart phone using internet services…).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination of system of Park, Shaashua and Matus to add “contextual data received from an internet service” to the combination of system of Park, Shaashua and Matus, as taught by Mitsui  above. The modification would have been obvious because one of ordinary skill would be motivated to identify characteristics about a user, and analyze answers received from the client application to identify characteristics about the answers, as suggested by Mitsui ([0033]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0025771 A1, hereinafter referred to as Park), in view of Shaashua et al. (US 2015/0019553 A1, hereinafter referred to as Shaashua), and further in view of Osotio et al. (US 2018/0101776 A1, hereinafter referred to as Osotio).

As to claim 7, which incorporates the rejection of claim 1, Park and Shaashua fails to explicitly teach wherein the contextual data includes biometric data received from one or more user devices communicatively coupled to a vehicle device.  
However, Osotio, in combination with Park and Shaashua, teaches wherein the contextual data includes biometric data received from one or more user devices communicatively coupled to a vehicle device (see paragraph [0077]… IOT devices, vehicles ….this data includes, but is not limited to, location information, biometric (heart rate, skin temperature, respiration, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination of system of Park and Shaashua to add “biometric data” to the combination of system of Park and Shaashua, as taught by Osotio  above. The modification would have been obvious because one of ordinary skill would be motivated to improve a system's ability to extract an emotional state from collected data, as suggested by Osotio ([0044]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0025771 A1, hereinafter referred to as Park), in view of Shaashua et al. (US 2015/0019553 A1, hereinafter referred to as Shaashua), and further in view of Handa et al. (US 2019/0079818 A1, hereinafter referred to as Handa).

As to claim 9, which incorporates the rejection of claim 1, Park teaches wherein determining the one or more event detection rules have not been met but Park and Shaashua fail to explicitly teach:
analyzing a rule execution log relative to the vehicle. 
However, Handa, in combination with Park and Shaashua, teaches:
analyzing a rule execution log relative to the vehicle (see paragraphs [0098]…log data from the execution of other processes) or a set of rules for determining whether an exception message corresponds to a critical execution event..; [0124] and [0164]… automobile traffic monitoring… real-time events). 
It would have been obvious to one of ordinary skill in the art before the effective filing of
the claimed invention to modify the combination of system of Park and Shaashua to add “a rule execution log” to the combination of system of Park and Shaashua, as taught by Handa  above. The modification would have been obvious because one of ordinary skill would be motivated to have a log message system that can improve the performance and efficiency of the components, as suggested by Handa ([0058]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and patent related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to the invention.

Shaashua et al. (US 20150019714 A1) teach a method for profiling physical environment through internet of things (IoT) device, involves associating entity profile with network-capable device in which presence is detected, and requesting semantic label of entity profile from user.

Park et al. (US 20190097904 A1) teach Web services platform for managing timeseries data provided by data sources, has timeseries storage interface storing input timeseries and first and second timeseries in database, and timeseries service identifying processing workflow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122